United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         July 8, 2009



                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge



No. 08-1416

LESLEY C. STEPHENS,                                 Appeal from the United States District
            Plaintiff-Appellant,                    Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 06 C 0176
CHARLES ERICKSON, et al.,
          Defendants-Appellees.                     William J. Hibbler,
                                                    Judge.



                                         ORDER

       The slip opinion issued in the above-entitled cause on June 30, 2009, is amended on
page 1 to reflect the decided date as June 30, 2009.